Citation Nr: 9934917	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-17 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for left knee 
arthritis/bursitis. 


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active duty in the Navy from August 1969 to 
February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Denver, Colorado, Regional Office (RO).  
In that decision the RO denied entitlement to service 
connection for arthritis/bursitis of the left knee and 
increased the disability rating for right knee strain from 
zero to 10 percent.  The veteran perfected an appeal of the 
April 1997 decision.  At the time of the video-conference 
hearing held in October 1999, the veteran and his 
representative advised that the veteran wished to pursue only 
the issue of service connection for a left knee condition. 
Accordingly, this is the sole issue addressed in this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The claim of entitlement to service connection for left 
knee arthritis/bursitis is not supported by competent medical 
evidence showing that the veteran has left knee 
arthritis/bursitis that is related to an in-service disease 
or injury or to service-connected right knee strain with 
arthritis, evaluated as 10 percent disabling.




CONCLUSION OF LAW

The claim of entitlement to service connection for left knee 
arthritis/bursitis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in May 1972 the veteran 
complained of right knee pain and swelling.  On examination, 
there was marked pre-patellar swelling and tenderness.  The 
veteran continued to receive treatment for his right knee 
pain and was diagnosed with bursitis of the right knee.  The 
veteran's service medical records are negative for any 
complaints, findings, or treatment for left knee pain.  

During a March 1974 VA examination, the veteran complained of 
pain, aching, and swelling of the right knee.  The veteran 
stated that driving aggravated his right knee and that 
sometimes his right knee would give out on him.  The VA 
physician noted discomfort upon full flexion and rotary 
movement of the right knee, crepitation within the soft 
tissue about the right knee, no undue relaxation of the 
ligaments of the right knee, and the right patella was freely 
movable.  An X-ray report noted no abnormalities of the right 
knee.

In a January 1996 statement, the veteran stated that while in 
the Navy from 1969 to 1973, he served as an aircraft mechanic 
and this duty required him to constantly crawl underneath 
aircraft on his hands and knees.  He further stated that 
although he has received numerous treatment for his knee 
pain, it is currently worse than ever before.  According to 
him, he has popping and cracking in his knees and his 
constant knee pain prevents him from performing tasks around 
the house.  He also sometimes has problems walking.  

In February 1996, the veteran reopened his claim for 
arthritis and bursitis of the knees and stated that the 
bilateral knee pain he has been experiencing over the past 
two years has been unbearable.  

In May 1996 the RO requested that a private hospital in 
Philadelphia, Pennsylvania forward all medical records for 
treatment of a bilateral knee condition since September 1988, 
however, no reply has been received as of this date.  

In June 1996, the veteran submitted a July 1995 private X-ray 
report which showed  minimal patello-femoral degenerative 
changes of the right knee and mild patello-femoral 
degenerative change and some spurring of the tibial spines in 
the left knee.

During a June 1996 VA examination, the veteran complained of 
frequent knee pain that kept him awake two or three times a 
month.  He also stated that his right knee hurts when he goes 
up two or three flights of stairs and that after walking two 
blocks his knee will throb.  He could not sit with his right 
knee flexed for very long and when his left knee is flexed he 
can sit no longer than thirty minutes.  He stated that 
sometimes the pain in his right knee was so intense until he 
feels that he could not drive safely because he might hit the 
brakes forcefully.  He also avoided squatting and kneeling 
for fear of not being able to resume his position.

The examiner found that the veteran's right knee does not 
lock and is not stiff, but he does have a limp.  The veteran 
told the examiner that when he overextends himself he has 
swelling between two and nine times a year and as a result he 
has to have his knee drained.  He also stated that his knee 
has given way but he has never fallen to the ground.  His 
recreational and work activities are limited because of his 
knee pain.  For treatment of his pain, he uses pain 
relievers, ointments, and heat.

Upon physical examination, the veteran initially was able to 
fully extend the right knee giving it zero degrees of 
extension to 100 degrees of flexion without pain.  Later in 
the examination, he was unable to fully extend his knee 
giving him a range of motion of ten to 100 degrees.  Flexion 
in the left knee was from zero to 120 degrees with 
discomfort.  The examiner stated that the limited range of 
motion was partially attributed to his obesity.  

He had mild crepitation bilaterally and the knees were stable 
without swelling.  There was tenderness over the patellar 
tendon and slightly lateral.  Tenderness was moderate on the 
right and minimal on the left.  The veteran was able to squat 
from zero to 105 degrees and there was an audible pop when he 
stood back up.  His gait was slightly antalgic and he had no 
brace or cane.

In a September 1996 notice of disagreement, the veteran 
stated that he has always suffered from bilateral knee 
problems and he is using a brace and cane for problems with 
his right knee.  

The veteran was treated for bilateral knee pain at a VA 
Medical Center (VAMC) between July 1996 and April 1997.  A 
July 1996 medical report indicates complaints of right knee 
pain.  The examiner found no deformity or effusion of the 
right knee.  

An August 1996 medical report shows treatment for bilateral 
knee pain but the examiner noted greater pain in the right 
knee.  Upon examination, the veteran did not move his right 
knee beyond 20 to 60 degrees.  There was no instability, no 
ligamentous laxity, and no obvious signs of meniscal damage 
of the right knee.  An X-ray report showed evidence of early 
mild degenerative joint disease of the right knee. 

An August 1996 MRI (magnetic resonance imaging) of the right 
knee showed degenerative changes of the medial and 
patellofemoral compartments with myxoid degenerative changes 
of the medial meniscus posterior horn and possible 
degenerative tear.

A November 1996 medical report indicated that the veteran was 
wearing a knee brace and had been using a cane in the right 
hand.  A December 1996 medical report showed no effusion, 
full range of motion, stable to varus, valgas, anterior and 
posterior stressing of the right knee.  An X-ray report 
showed mild medial degeneration of the right knee.

In an April 1997 substantive appeal the veteran again stated 
that while in the military he served as an aircraft mechanic 
and he spent the majority of his time crawling underneath 
aircraft.  He explained that his right knee pain is worse 
because he is right-handed and when he bent down to make 
repairs, he bent down on his right knee first.  In addition, 
he believes the pain medication he took masked the arthritis 
in his left knee.  He further stated that he was told by a 
physician that he had degenerative arthritis of the left 
knee.

He further stated that his knee is a source of constant pain 
and discomfort and as a result his recreational activities 
are limited.  He is currently using a cane and a brace and he 
has been treating himself with hot baths, pain medication, 
and exercise, however, his symptoms have not improved.  

A September 1997 letter was sent to the veteran requesting 
copies of medical records from a private hospital in 
Pennsylvania.  As of this date, no reply has been received.  
In a conversation with VA personnel on September 1997, the 
veteran stated that he had the original medical records.

A September 1997 letter was sent to the VAMC in Philadelphia, 
Pennsylvania requesting medical records.  An October 1997 
reply was received stating that they have no records.

During an October 1997 VA examination the veteran complained 
of clicking, popping, aching, and swelling of the right knee.  
He also stated when he takes his brace off, his right leg 
feels weak and hot.  The examiner found no swelling or 
locking of the knee.  He did note, however, that the veteran 
uses a cane on the right for the right knee which is opposite 
to his primary complaints of discomfort of the right knee.  

Upon examination, there was mild crepitation of the right 
knee, no synovial thickening, and no effusion.  The ligaments 
were stable.  Lockman's, McMurray's, and pivot shifts were 
all negative.  The active range of motion was from zero to 60 
degrees and on to 90 degrees.  With distraction and the 
veteran lying down, the range of motion was zero to 130 
degrees.  There was no guarding.  There was five over five 
strength throughout the lower extremities including the hip 
flexors, quads, foot dorsiflexors, plantar flexors, and 
hamstrings on the right.

The left knee showed very mild crepitus.  There was no 
synovial thickening and no effusion.  The ligaments were 
stable.  The Lockman's, McMurray's and pivot shift tests were 
are all negative.  The active range of motion was from ten to 
15 degrees to 60 degrees.  With distraction, it was from zero 
to 130 degrees.  There was five over five strength throughout 
the hip flexors, quads, foot dorsiflexors, plantar flexors 
and hamstrings of the left knee.

During the examination, the veteran repeated ten squats to 
about 45 degrees.  There was no change in his subjective 
complaints after completing the ten squats.  An X-ray report 
showed mild degenerative changes in both knees.  In the VA 
physician's opinion the veteran's subjective left knee 
complaints are unrelated to the service-connected right knee 
complaints, however, they are compatible with his morbid 
obesity and age.  The VA physician found that the veteran had 
mild osteoarthritis of both knees and that this condition had 
not significantly changed since a July 1996 and March 1997 
examination.  He also noted minimal patellofemoral joint 
disease, bilaterally.  The VA physician concluded that the 
veteran showed no excessive weakened movement, excessive 
fatigability, lack of endurance, incoordination, or painful 
motion.   

In an August 1998 RO hearing the veteran again reiterated 
that he had served as an aircraft mechanic for two years and 
this duty required him to crawl on his knees underneath 
aircraft.  He also stated that he has problems with both of 
his knees, but the pain in the right knee is worse.  He again 
explained that because he is right handed, he had a tendency 
to first bend down on his right knee and when that position 
became uncomfortable he would bend down on both knees in 
order to shift the weight. 

The veteran also explained that during his October 1997 VA 
examination he was only able to do ten knee bends because he 
was holding onto a desk on one side and a table on the other 
side.  He stated that the examiner told him to use his arms 
while doing the deep knee bends.

The veteran stated that he is in constant pain and he has 
taken pain medication prescribed by the VA physicians.  In 
addition to that, he is wearing a load bearing brace that at 
times causes his legs to become extremely weak.  He also uses 
a cane and even though he was instructed to use it on the 
left side, he uses it on the right side.  He explained that 
he does not use it on the left side because when he uses it 
on the right side, the cane and his arm eases the weight off 
of his right leg and hip.  

The veteran also asserted that there were X-ray films and 
medical records from Pennsylvania that were missing from his 
claims folder and that he believes the absence of these 
treatment records may have had a negative impact on his 
previous rating decisions.  

During a September 1998 VA examination, the veteran indicated 
that he has had persistent right knee pain that has worsened 
over the past two years.  He told the examiner that he has 
achy pain with activity, loss of motion, and weakness in the 
left leg.  The examiner noted that he does not have 
incoordination in gait, but he does have easy fatigability, 
weakness and giving way, and flare-up of pain when he is more 
active.

Upon physical examination there was mild effusion, a range of 
motion from zero to 90 degrees.  Collateral ligaments were 
stable and non-tender.  Patellofemoral compression caused 
only minimally tenderness.  There was a varus alignment.  
Anterior cuciate ligament was stable, with a negative 
Lachman, and negative pivot shift.  Medial joint line was 
mildly tender.  Lateral joint line was non-tender.  There was 
minimal quadricep atrophy, increased pain with resisted 
flexion and extension to the knee, and a mildly antalgic gait 
on the right.  An X-ray report showed a slight increase in 
osteoarthritis to the moderate level.  

The VA physician concluded that the veteran's osteoarthritic 
changes are multi-factorial, being related to his age, 
weight, and service-connected disability.  According to the 
VA physician the only right knee disability present is 
degenerative arthritis.

The VA physician would not assign the veteran any additional 
range of motion loss because in his opinion the veteran did 
not exhibit and would not perform range of motion testing 
with good effort.  The VA physician further stated that he 
gave a less than maximal effort on trying to demonstrate 
range of motion of the knee.  

During a February 1999 VA examination, the veteran complained 
of activity-related knee pain, weakened motion, a feeling of 
giving out, some swelling and catching at times, easy 
fatigability, and incoordination.  He continues to use a 
cane, a knee brace, and he continues to take anti-
inflammatory medicine.

Upon physical examination of the right knee, there was mild 
effusion and mild varus alignment.  The veteran's range of 
motion was zero to 120 degrees with pain throughout the range 
of motion.  There was increased pain with resisted 
flexion/extension of the knee and mild easy fatigability.  
The examiner assigned an additional 20 degree loss in flexion 
based on functional impairment.

The veteran's gait was mildly antalgic with no gross 
incoordination in motion.  His medial and lateral joint lines 
and patellofemoral joint were mildly tender.  Collateral 
ligaments and the anterior cruciate ligament were stable.

During an October 1999 videoconference hearing, the veteran 
stated that he is experiencing pain in both of his knees, but 
the pain in the right knee is worse.  He is in constant pain 
and he also believes that missing treatment records from the 
mid-seventies and mid-eighties would have shown the 
deterioration in his knees.  

The veteran further stated he did not disagree or appeal the 
original decision of service connection for his right knee 
because the medication he was taking masked the pain in his 
left knee and he believed that he was service-connected for 
both knees all along.  


Laws and Regulations

Service connection can be granted for any disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1131 (West 
1991).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App.91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). As with a claim for 
direct service connection, a claim for secondary service 
connection must be well grounded.  Jones  v. Brown, 
7 Vet.App. 134, 137-38 (1994). When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability(but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen v. Brown, 7 Vet.App. 
439 (1995)

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999). 

If the veteran fails to submit evidence showing that the 
claim is well grounded, VA is under no duty to assist her in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify her of the evidence 
needed to support her claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995). ).  Throughout 
this appeal, the veteran has constantly made references to 
missing treatment records from a private hospital and VAMC 
Outpatient Treatment Center in Philadelphia, Pennsylvania.  
The Board notes that in May 1996 and September 1997 the RO 
attempted to obtain the veteran's treatment records from the 
VAMC and private hospital, and none could be located.  VA has 
no further obligation, therefore, to notify him of the 
evidence needed to support his claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

Analysis

A July 1995 X-ray report shows mild patellofemoral 
degenerative change and some spurring of the tibial spines in 
the left knee, an August 1996 VA Medical Center (VAMC) report 
indicates complaints by the veteran of left knee pain, and an 
October 1997 X-ray report shows mild degenerative changes of 
the left knee.  Therefore, the Board finds the first Caluza 
element has been satisfied because there is a current medical 
diagnosis of a disability.  Caluza, 7 Vet. App. at 506.

The veteran has provided lay evidence indicating that he 
injured his left knee during service, and that his current 
left knee disorder is related to that injury.  As a lay 
person the veteran is competent to provide evidence of an 
observable disorder, but he is not competent to provide 
evidence that requires medical expertise.  Grottveit, 5 Vet. 
App. at 93; Savage, 10 Vet. App. at 497.  His service medical 
records reflect no symptoms or clinical findings pertaining 
to a left knee disorder.  In addition, although medical 
evidence shows mild degenerative changes of the left knee, in 
October 1997, a VA physician concluded that the veteran's 
left knee complaints were compatible with his morbid obesity 
(312 lbs) and age (45 years old at the time).  Therefore, the 
evidence does not suggest that the current back disorder is 
related to an in-service disease or injury.  Wade v. West, 11 
Vet. App. 302 (1998).

In addition, no competent medical evidence has been presented 
to support the veteran's assertions that his current left 
knee pathology is related, directly or otherwise, to the 
service-connected right knee condition. Therefore, service 
connection on a secondary basis is not in order. 38 C.F.R. 
§ 3.310; Allen.

Although the Board has carefully considered the contentions 
and testimony provided by the veteran, the claim of 
entitlement to service connection for left knee 
arthritis/bursitis is not well-grounded because the medical 
evidence does not show that the veteran has left knee 
arthritis/bursitis that is related to an in-service disease 
or injury or the service-connected right knee disability.


ORDER

Entitlement to service connection for left knee 
arthritis/bursitis is denied. 




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

